Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.   Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics INC. (KR 10-2013-00030691 ( See abstract  and translation ) 

For claims 1-6 and 13-15, LG Electronics INC. (KR 10-2013-00030691 , See Translation) discloses an electronic device for transmitting or receiving a radio signal to or from a mobile terminal through short-range wireless communication and a wireless communication circuit configured to communicate with an external electronic device; and 5a processor, wherein the processor is configured to: pair the electronic device with the external electronic device by using the wireless communication circuit (see paragraphs [0132]-[0135] and figure 7).
There is a difference in that LG Electronics INC. (KR 10-2013-00030691 ( See Translation)  does not disclose the feature set forth in claim 1 wherein accessibility
configuration information of an external electronic device is acquired from the external electronic device, and an accessibility function of the electronic device is configured on the basis of at least a part of the acquired accessibility configuration information.
However, the feature causing said difference could be easily derived by a person skilled in the art through a design change to the features disclosed in LG Electronics INC. (KR 10-2013-00030691 ( See Translation)  wherein: the mobile terminal transmits extracted configuration information of an electronic device to the electronic device (see paragraph [0141] and figure 7 in LG Electronics INC. (KR 10-2013-00030691 ( See Translation) ); and the configuration of the electronic device is changed using the received configuration information (see paragraph [0141] and figure 7 in LG Electronics INC. (KR 10-2013-00030691 ( See Translation) ). 
  The additional features set forth in claims 2-6 could be easily derived through a design change to the feature disclosed in LG Electronics INC. (KR 10-2013-00030691 ( See Translation)  wherein a pop-up may be displayed on a display unit of the electronic device such that one of two or more types of configuration information can be
selected; and when a selection input therefor is sensed, a control unit of the electronic device can change the configuration of the electronic device by using configuration information corresponding to the sensed selection input (see paragraph [0166] and figure 10 in LG Electronics INC. (KR 10-2013-00030691 ( See Translation) ).
The additional feature set forth in claim 13 could be easily derived through a design change to the feature, disclosed in LG Electronics INC. (KR 10-2013-00030691 ( See Translation) , comprising configuration information enabling each of electronic devices to change the size and resolution of a screen (see paragraph [0154] and figures 8-9 in LG Electronics INC. (KR 10-2013-00030691 ( See Translation) ).
Claims 14-15 pertain to a method for configuring an accessibility function of the electronic device, and have substantially the same technical features as those of
claims 1-2. They are rejected for the same reasons in claims 1-2.

5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.    Claims 7-12 are  rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics INC. (KR 10-2013-00030691 ( See Translation) in view of Cho et al. (2012/0154128).
For claims 7-12 , LG Electronics INC. (KR 10-2013-00030691 ( See Translation) discloses all the subject matter of the claimed invention with the exception of a display, wherein the processor is configured to: transmit a first signal including request information for the pairing to the external electronic device by using the wireless communication circuit, receive a second signal including connection information for the 10pairing from the external electronic device by using the wireless communication circuit, output identification information for the pairing to the display in response to receiving the second signal, and pair the electronic device with the external electronic device; wherein the first signal causes a specified message for execution or installation of a specified application in the external electronic device to be output; wherein the processor is configured to output a specified message including guide information for the pairing to the display; wherein the processor is configured to: obtain a user input for the pairing, and transmit the first signal in response to receiving the user input in a communications network. Cho et al. From the same or similar field of endeavor teaches a provision of a display, wherein the processor is configured to: transmit a first signal including request information for the pairing to the external electronic device by using the wireless communication circuit, receive a second signal including connection information for the 10pairing from the external electronic device by using the wireless communication circuit, output identification information for the pairing to the display in response to receiving the second signal, and pair the electronic device with the external electronic device; wherein the first signal causes a specified message for execution or installation of a specified application in the external electronic device to be output; wherein the processor is configured to output a specified message including guide information for the pairing to the display; wherein the processor is configured to: obtain a user input for the pairing, and transmit the first signal in response to receiving the user input ( See claim 8 and column 3 lines 1-40). Thus, it would have been obvious to the person of ordinary skill in the art at the effective filling date of  the invention to use of a display, wherein the processor is configured to: transmit a first signal including request information for the pairing to the external electronic device by using the wireless communication circuit, receive a second signal including connection information for the 10pairing from the external electronic device by using the wireless communication circuit, output identification information for the pairing to the display in response to receiving the second signal, and pair the electronic device with the external electronic device; wherein the first signal causes a specified message for execution or installation of a specified application in the external electronic device to be output; wherein the processor is configured to output a specified message including guide information for the pairing to the display; wherein the processor is configured to: obtain a user input for the pairing, and transmit the first signal in response to receiving the user input as taught by Cho et al. in the communications network of LG Electronics INC. (KR 10-2013-00030691 ( See Translation) for the purpose of displaying the information.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roy et al. (2020/0319621) is cited to show a system which is considered pertinent to the claimed invention.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476